

117 HR 114 IH: To require a report by the Comptroller General of the United States on a national all-hazards disaster insurance program.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 114IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require a report by the Comptroller General of the United States on a national all-hazards disaster insurance program.1.National all-hazards disaster insurance programNot later than 320 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on—(1)the feasibility and design of a national all-hazards disaster insurance program;(2)the risk of property owners continuing to underinsure or have no insurance on homes and the implications of those actions on the financial stability of the housing market;(3)the challenge of developing actuarial tables to determine premiums and the setting options for premium payments for disaster declaration policies to be collected annual, quarterly, or monthly; and(4)the challenges and feasibility of selling policies at the same time a property casualty policy is purchased.